Citation Nr: 0913806	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss, 
tinnitus, and skin cancer.  The Veteran perfected an appeal 
of these issues.

A Decision Review Officer (DRO) hearing was held in December 
2006.  At that time, the Veteran indicated he was withdrawing 
the issue of service connection for skin cancer and he 
submitted a written statement to that effect.  As this issue 
has been withdrawn, it is no longer for consideration by the 
Board.  See 38 C.F.R. § 20.204 (2008).  

In the March 2006 Form 9, the Veteran indicated that he 
wanted a hearing before a member of the Board in Washington 
DC.  By statement dated in December 2006, the Veteran 
indicated that he no longer wanted a Board hearing and his 
request is considered withdrawn.  See 38 C.F.R. § 20.702(e) 
(2008).  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, current 
tinnitus is related to in-service noise exposure.  




CONCLUSION OF LAW

Tinnitus was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision to grant 
service connection for tinnitus, any error in the timing or 
content of VCAA notice or assistance regarding this issue is 
considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran contends that he has tinnitus related to military 
noise exposure.  The Veteran reported he was exposed to noise 
from artillery guns while stationed with an artillery unit in 
Vietnam.  At the DRO hearing, the Veteran reported that he 
was a communication chief in an artillery unit and that he 
was exposed to the concussion from 155 mm Howitzers.  He 
reported that most of the time he was within 50 yards of the 
guns.  He was in Vietnam fro eleven months and was in the 
same artillery battery for the entire time.  As time went by, 
he noticed some ringing and buzzing in the ears after the 
guns fired.  Sometimes it would subside and other times it 
would continue on.  He indicated that after he left Vietnam 
he assumed the condition would go away, but it continued 
ringing and buzzing back and forth and as he got older, it 
became a constant ringing.  Following service he worked as a 
forklift driver in a shipping department for about a year and 
a half and then went to work for a government agency.  

The Veteran's DD Form 214 shows that he served in Vietnam and 
was assigned to an artillery battery.  Military occupational 
specialty (MOS) was communication chief.  The Veteran's 
reports of military noise exposure are consistent with the 
circumstances of his service and acoustic trauma is conceded.

Service treatment records note hearing loss (H-2 profile) on 
pre-induction examination in May 1968.  On the associated 
Report of Medical History, the Veteran denied any ear 
trouble.  Service records are negative for any complaints of 
or treatment for tinnitus.

Private medical records show that the Veteran was seen in 
December 1992 for various complaints including tinnitus.  The 
examiner noted "[t]innitus - off & on - 2 years - noise 
exposure in Vietnam".  The examiner further stated that 
tinnitus was secondary to noise exposure.  On history and 
physical form dated in March 2001, the Veteran reported some 
tinnitus.  

Statement from a private ear, nose and throat (ENT) 
specialist (Dr. M.N.) indicates he saw the Veteran in March 
2005.  The Veteran reported persistent tinnitus since 
discharge from service and that he had significant noise 
exposure during service without much exposure since 
discharge.  

The Veteran underwent a VA examination September 2005.  He 
described military noise exposure and post-service 
occupational exposure.  He reported that he bowhunts and has 
been a motorcycle operator for two years.  He occasionally 
uses a drill, circular saw, or air wrench.  He also uses a 
mower and weed eater.  He reported use of an electric 
chainsaw every other year to trim his trees.   
He described his tinnitus as a periodic buzzing sound since 
military service, which became constant approximately 10+ 
years ago.  The examiner noted that the most likely etiology 
of tinnitus was progressive, noise-induced, sensorineural 
hearing loss in the past 10 years or so.  In the medical 
opinion summary portion of the report, the examiner indicated 
that the Veteran's tinnitus was not a result of military 
noise exposure.  The rationale for this opinion was that 
although the Veteran claimed to have tinnitus since military 
service, at his December 1992 physical examination, he 
reported having periodic tinnitus for only the past two 
years.

In considering the merits of this claim, the Board observes 
that the Veteran is competent to report ringing or buzzing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  The Board acknowledges that 
there appears to be some inconsistencies regarding the onset 
of tinnitus.  That is, the Veteran testified that he has had 
tinnitus since service and the VA examiner referred to a 
December 1992 report to indicate a far more recent onset.  In 
his VA Form 9, the Veteran argued that the interpretation of 
this note was incorrect.  He indicated that the note meant he 
had two years of service.  

The Board has reviewed the December 1992 report and although 
the meaning of the "2 years" is somewhat unclear, it does 
not state that the Veteran reported the onset of tinnitus 2 
years prior.  The Veteran had approximately two years of 
military service and his argument/interpretation appears 
reasonable.  Considering all evidence of record, the Board 
accepts the Veteran's reports of tinnitus beginning in 
military service and continuing to date.  The record also 
contains a private medical statement relating the Veteran's 
tinnitus to reported noise exposure.  The Board acknowledges 
the negative VA opinion, but notes that it appears to be 
based largely on the examiner's reading of the December 1992 
medical record (i.e., that tinnitus began 2 years prior).  As 
discussed, this appears inaccurate.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that current 
tinnitus is related to military noise exposure.  See 
38 C.F.R. § 3.102 (2008).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that current bilateral hearing loss is 
also related to military noise exposure.  As discussed above, 
in-service acoustic trauma is conceded.  The Veteran has 
reported hearing problems since service and argues that his 
hearing has not improved over the years.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Service treatment records show that on pre-induction 
examination in May 1968, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
X
5
LEFT
5
5
5
X
40

Thus, audiometric findings at entrance show that the Veteran 
met VA's criteria for a hearing loss disability in the left 
ear (based on a pure tone threshold of 40 decibels at 4000 
Hz).  See 38 C.F.R. §§ 3.304(b), 3.385 (2008).

On separation examination in March 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
25
30
25
35
30

Statement from Dr. M.N. dated in March 2005 indicates the 
Veteran complained of progressive hearing loss since service 
and that he had significant noise exposure (artillery) 
without much exposure since discharge.  The physician 
indicated the Veteran had a moderate-severe high frequency 
loss consistent with his noise exposure.  

The Veteran underwent a VA examination in September 2005, 
which confirmed a bilateral hearing loss disability for VA 
purposes.  The examiner provided a negative opinion noting a 
pre-existing hearing loss on the left at entrance and that 
audiograms at separation showed an OSHA standard threshold 
shift for the right ear but that hearing remained in the 
clinically normal range and that the left ear failed to show 
an OSHA standard threshold shift and showed improved left 
hearing sensitivity compared to entrance examination.  
Further, he indicated that the left ear showed a flat 
configuration inconsistent with noise induced hearing loss.  

The VA examiner appears to base his opinion on the fact that 
the Veteran did not have an OSHA threshold shift on the left 
and that his hearing sensitivity was improved at separation.  
However, on review of the audiometric findings noted in the 
entrance and exit examinations, the pure tone thresholds on 
the left appear improved at 4000 Hertz, but seem to show 
worsening at 500, 1000, and 2000 Hertz with pure tone 
thresholds of 25, 30, and 25 respectively.  The Court of 
Appeals for Veterans Claims (Court) has cited with approval a 
medical text, which states that the threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, it appears 
the Veteran continued to meet VA's criteria for a hearing 
loss disability on the left at separation based on pure tone 
thresholds of 26 or greater at 3 frequencies, and the 
examiner did not specifically discuss whether the Veteran's 
pre-existing hearing loss disability was aggravated during 
military service.  

Regarding the right ear, the examiner appears to base her 
opinion on the fact that the Veteran's hearing on the right 
was within normal limits at separation.  However, the Board 
notes that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  See Hensley at 159.  

In short, as the claims file contains conflicting medical 
opinions and considering the circumstances of this case, the 
Board finds that additional examination and opinion is 
needed.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ENT 
examination to determine the nature and 
etiology of any hearing loss disability.  
A detailed history of post-service noise 
exposure should be obtained and an 
audiology evaluation should be conducted.  
The claims file should be available for 
review and the examiner should note that 
it has been reviewed.  

Regarding the left ear, the examiner is 
requested to provide an opinion as to 
whether the Veteran's pre-existing hearing 
loss was aggravated by military noise 
exposure.  (For VA purposes, a pre-
existing injury or disease will be 
considered to have been aggravated where 
there is an increase in disability during 
service, unless there is a specific 
finding that the increase was due to the 
natural progress of the disease).

Regarding the right ear, the examiner is 
requested to provide an opinion as to 
whether any current hearing loss is 
related to in-service noise exposure.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


